IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ANNE WILSON,                      : No. 65 EM 2015
                                  :
                Petitioner        :
                                  :
                                  :
           v.                     :
                                  :
                                  :
HONEYWELL, INC., (FORMERLY        :
ALLIED SIGNAL INC.) AND TRAVELERS :
INSURANCE COMPANY,                :
                                  :
                Respondents       :


ANNE WILSON,                                : No. 66 EM 2015
                                            :
                     Petitioner             :
                                            :
                                            :
              v.                            :
                                            :
                                            :
TRAVELERS INSURANCE COMPANY                 :
AND ALLIED SIGNAL, INC.,                    :
                                            :
                     Respondents            :


                                        ORDER


PER CURIAM
      AND NOW, this 22nd day of July, 2015, as the challenged order is not a final

one, the Petition for Allowance of Appeal is DISMISSED. See 42 Pa.C.S. §724(a)

(stating that only final orders of the Commonwealth Court, sitting in its appellate

jurisdiction, may be challenged through allocatur review).